                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

HARLIE THACKER
ADC # 152566                                                                        PLAINTIFF

v.                              Case No. 4:18-cv-00895-KGB-JJV

SHARRON KING,
Supervisor, Corizon, et al.                                                     DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendations filed by United States

Magistrate Judge Joe J. Volpe (Dkt. No. 8). No objections have been filed, and the time to file

objections has passed. After careful consideration, the Court concludes that the Proposed Findings

and Recommendations should be, and hereby are, approved and adopted in their entirety as this

Court’s findings in all respects (Id.). The Court therefore dismisses without prejudice plaintiff

Harlie Thacker’s claims against defendants Sharron King, Sonya Peppers, Carswell, Romona Huff,

Denise Krablin, Correct Care Solutions, and Henery (Id.). Mr. Thacker may proceed with his

inadequate dental care claim against defendant Jackson.

       It is so ordered this 15th day of May, 2019.

                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
